Franklin Templeton Investments One Franklin Parkway San Mateo, CA 94403-1906 February 26, 2016 VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549-9303 Attention: Ms. Karen Rossotto Re: Franklin Managed Trust (the “Registrant”) File No. 333-208952 Dear Ms. Rossotto: On behalf of the Registrant, below are the Registrant’s responses to the comments you conveyed telephonically on February 10, 2016 to Cory Hippler of Stradley Ronon Stevens & Young, LLP, with regard to the Registrant’s registration statement on Form N-14 (the “Registration Statement”) relating to the proposed reorganization of the Franklin Large Cap Value Fund (the “Large Cap Fund”), a series of Franklin Value Investors Trust, with and into the Franklin Rising Dividends Fund (the “Rising Dividends Fund”), a series of the Registrant. The Registration Statement was filed with the U.S. Securities and Exchange Commission (“SEC”) on January 11, 2016 under Rule 488 under the Securities Act of 1933, as amended (the “Securities Act”). Below we have provided your comments (in bold) and the Registrant’s response to each comment. These responses will be incorporated into a filing to be made pursuant to Rule 485(b) of the Securities Act. Capitalized terms not otherwise defined in this letter have the meanings assigned to the terms in the Registration Statement. Prospectus/Proxy
